Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites the limitation "further comprising a first opening", which renders the claim in definite.

A "plurality of openings" have already been introduced in depended-upon claim 1.

It is unclear if "further comprising a first opening" if referring to one of the previously-claimed "plurality of openings" or an additional opening.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bohaychuk et al (US 10,012,325) in view of Jones et al (US 11,041,358), and further in view of Otto et al (US 8,627,893).
As concerns claim 1, Bohaychuk et al (US 10,012,325) discloses a choke having a cage (32, 81, 281) having a plurality of openings (34, 35, 134, 135, 234, 235) extending therethrough, a first fluid port and a second fluid port, the openings in the cage fluidly interposed between the first and second fluid ports (14, 16), and a selectively positionable blocking member (36) positioned with respect to the openings to selectively overlie all of a portion of the openings.
Bohaychuk fails to disclose wherein the surface of the opening extending through the cage are a single crystal material.
Jones et al (US 11,041,358) however teaches wherein a single crystal material, specifically sapphire, and Aluminum Oxide are art-known equivalents. (Column 4, Lines 54-59).
Otto et al (US 8,627,893) further teaches a cage having aluminum oxide coatings on its surface, including openings. (Column 3, Lines 38-52, "monocrystalline aluminum oxide or similar materials")
Therefore it would have been obvious to modify Bohaychuk as taught by Jones and Otto to obtain the invention as specified in the claim for the expected benefit of providing a choke cage with a longer useful life span (as disclosed by Otto) using industry standard elements (as disclosed by Jones). 
As concerns claim 2, the combination discloses the choke of claim 1, wherein the cage comprises a single crystal material.  (Jones - Col 4, Lines 54-59)
As concerns claim 3, the combination discloses the choke of claim 2, wherein the single crystal material is sapphire.  (Jones - Col 4, Lines 54-59)
As concerns claim 4, the combination discloses the choke of claim 1, wherein the single crystal material is ruby. (A known art equivalent to sapphire and thus also to Aluminum Oxide)
As concerns claim 5, the combination discloses the choke of claim 1, further comprising a first opening (34, 35, 134, 135, 234, 235) extending through the cage (32, 81, 281), and an insert (90, 290), having a second opening (Bohaychuk - Figures 8 and 9) therein, extending inwardly of the first opening, and the insert is a single crystal material. (Otto - Column 3, Lines 38-52, "monocrystalline aluminum oxide or similar materials")  
As concerns claim 6, the combination discloses the choke of claim 5, further comprising a backing ring (294), wherein the insert is connected to the backing ring with a portion of the cage extending therebetween.  
As concerns claim 7, the combination discloses the choke of claim 6, wherein the insert is connected to the backing ring at a braise therebetween. (Bohaychuk - Column 11, Lines 40-58) 
As concerns claim 8, the combination discloses the choke of claim 6, wherein the insert includes first threads, and the backing ring contains corresponding mating second threads. (Bohaychuk - Column 6, Lines 39-43) 
As concerns claim 9, the combination discloses the choke of claim 5, wherein the first opening is slightly smaller than the outer circumference, in the free state, of the insert, and the insert is under compressing stress within the first opening.  (Bohaychuk - Column 4, Lines 62-67)
As concerns claim 10, the combination discloses the choke of claim 1, wherein different openings through the cage have different flow profiles.  (Bohaychuk - Fig 8)
As concerns claim 11, the combination discloses the choke of claim 1, wherein the blocking member is a plug disposed within the cage.  (This is one of two known configurations commonly found in the art, shown by Otto - plug 40, cage 30)
As concerns claim 12, the combination discloses the choke of claim 1, wherein the blocking member is a sleeve located externally of the cage.  (One of two configurations commonly found in the art, shown by Bohaychuk - Figure 1)
As concerns claim 13, Bohaychuk discloses a choke, comprising: 
a cage (32, 81, 281) having openings (34, 35, 134, 135, 234, 235) therethrough; 
a cap (36) surrounding the cage, the cap including an outer circumferential wall, a cover portion, and an opening, the cage moveable inwardly and outwardly of the cap through the opening; 
Bohaychuk fails to disclose wherein the surface of the opening extending through the cage are a single crystal material.
Jones et al (US 11,041,358) however teaches wherein a single crystal material, specifically sapphire, and Aluminum Oxide are art-known equivalents. (Column 4, Lines 54-59).
Otto et al (US 8,627,893) further teaches a cage having aluminum oxide coatings on its surface, including openings. (Column 3, Lines 38-52, "monocrystalline aluminum oxide or similar materials")
Therefore it would have been obvious to modify Bohaychuk as taught by Jones and Otto to obtain the invention as specified in the claim for the expected benefit of providing a choke cage with a longer useful life span (as disclosed by Otto) using industry standard elements (as disclosed by Jones). 
As concerns claim 14, the combination discloses the choke of claim 13, wherein the single crystal material (Otto - Column 3, Lines 38-52, "monocrystalline aluminum oxide or similar materials") is an insert (90, 290) secured within the cage (32, 81, 281).  (Bohaychuk - Figures 8 and 9)   
As concerns claim 15, the combination discloses the choke of claim 13, wherein the cage comprises a single crystal material. (Otto - Column 3, Lines 38-52, "monocrystalline aluminum oxide or similar materials")

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679